DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 12/04/2018 have been considered by the examiner.
Election /Restrictions
Applicant's election of Species A, in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)). Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021.
Specification
The substitute specification filed 03/12/2021 is acknowledged and has been approved for entry by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 11-291718), in view of Murata (US 2019/0299719 A1), in the alternative in view of Obara (JP 2004-291937A).
[AltContent: textbox (Shoulder lug groove)]Regarding claim 1, Ono discloses a pneumatic tire, see [0001]. The tire is configured to have a tire circumferential direction TCD, a tire width direction TWD that is perpendicular to the tire circumferential direction, and a radially extending tire diametrical direction TDD, see examiner annotations below: 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Annular rib)][AltContent: textbox (TCD)][AltContent: arc][AltContent: arrow][AltContent: textbox (TDD)][AltContent: textbox (TWD)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire is further configured to have a tread 2 comprising an edge extending along an outer end of the tire width direction of the tread portion; a shoulder area S in a vicinity of the edge; a shoulder block B3 provided in 
Ono does not explicitly disclose the use of a first inside lug groove positioned at a radially inner side of the annular rib, the first inside lug groove extending toward a radially outside of the tire diametrical direction without reaching the annular rib. However, it is conventional in the art to modify buttress protrusions to improve properties of the protrusion i.e. enhanced gripping when contacting the ground.
Murata discloses a pneumatic tire. The tire is configured to have a side block 60 – (corresponds to a buttress block), wherein the side block is further configured to have a notch 34 – (corresponds to a first inside lug groove) disposed on the radially innermost portion of the side block. Murata discloses such a configuration reinforces engagement with a road surface at more positions upon driving on rocky ground, etc., and thus, ensures higher rock performance, see [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buttress block of Ono to have a notch disposed on the radially innermost portion of the block as taught by Murata to provide the tire with enhanced gripping performance as taught by Murata.
To the extent Ono does not graphically disclose the use of an annular rib to connect the buttress blocks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buttress block of Ono to do so since: Obara discloses a pneumatic tire having a plurality of protrusions 7 – (corresponds to a plurality of buttress blocks) which are connected by at least one annular rib 20; is suitable for increasing the rigidity of the protrusions to thereby maintain a sufficient shearing force of the protrusions to improve tire traction, see page 11-paragraphs 1-4. 
Regarding claims 4-7, Modified Ono discloses the claimed invention except for the claimed shape of the outside/inside lug grooves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the outside/inside lug grooves in the claimed manner, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to 
Regarding claims 8-10, While Modified Ono discloses the use of a side narrow groove 61 which extends the diametrical extent of the buttress block on the surface thereof, see Murata – (corresponds to sipe); it does not explicitly disclose a tip of the sipe closer to the annular rib is closer to the annular rib than a tip of the first outside lug groove and a tip of the first inside lug groove; nor wherein the sipe provided on the buttress block extends along the tire diametrical direction, and is arranged in both outer side and inner side of the annular rib. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe as claimed, since the scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of sipe in the claimed manner in order to optimize the edges of the buttress block which is advantageous in improving rock performance as suggested by Murata [0032]-[0033].
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Ono does not render obvious singularly nor in combination with any other prior art of record forming the sidewall portion to include a second outside lug groove positioned at a radially outer side of the tire diametrical direction with respect to the annular rib, the second outside lug groove extended from the shoulder lug groove to reach the annular rib; a second inside lug groove positioned at a radially inner side of the tire diametrical direction with respect to the annular rib, the second inside lug groove extended toward a radially outside of the tire diametrical direction.to reach the annular rib, as instantly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749